242 S.W.3d 779 (2008)
TAP ROOM, LLC and Lance Lenger, Respondents,
v.
Donald Smiley ABBEY, II, Appellant.
No. WD 66945.
Missouri Court of Appeals, Western District.
January 22, 2008.
Dennis Owens, Kansas City, MO, for appellant.
Matthew S. Volkert, Columbia, MO, for respondents.
*780 Before VICTOR C. HOWARD, Chief Judge, PATRICIA BRECKENRIDGE, Judge[1] and JOSEPH M. ELLIS, Judge.
Prior report: 2006 WL 4583563.

ORDER
PER CURIAM.
Donald Abbey appeals from a judgment and award of damages in favor of Respondents Lance Lenger and Tap Room, LLC in connection with the sale of a restaurant. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this Court at the time the case was submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this Court as a special judge for the purpose of disposition of this case.